Opinion issued October 3, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00159-CV
____________

FARMERS NEW WORLD LIFE INSURANCE COMPANY,  Appellant

V.

MARIA C. MEJIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF JOSE A. MEJIA,  Appellee

* * * * 

GONZALO JIMENEZ INSURANCE AGENCY, Appellant

V.

MARIA C. MEJIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF JOSE A. MEJIA,  Appellee

* * * *

MARIA C. MEJIA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF JOSE A. MEJIA,  Appellant

V.

FARMERS NEW WORLD LIFE INSURANCE COMPANY AND GONZALO
JIMENEZ INSURANCE AGENCY,  Appellees



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 1996-26163



O P I N I O N
	This is an appeal from a judgment signed on November 20, 2001.  On July 1,
2002, all parties, Farmers New World Life Insurance Company ("Farmers"), Gonzalo
Jimenez Insurance Agency ("Gonzalo Jiminez"), and Maria C. Mejia, individually
and as representative for the estate of Jose Mejia ("Mejia"), filed a "Joint Motion to
Reverse and Remand for Entry of Compromise Settlement Agreement and Notice of
Dismissal with Prejudice." 
	On August 22, 2002, the Court issued an order advising appellants, Farmers
and Gonzalo Jiminez, that their appeal would be dismissed unless they filed a
supplemental clerk's record containing, by written stipulation of all the parties, a
timely filed motion for new trial or motion to modify the judgment within 15 days of
the date of the order.  The August 22, 2001 order also advised appellant, Mejia, that
her cross-appeal would be dismissed if she did not pay her $125 appellate filing fee
within 15 days of the date the order was signed.  See Tex. R. App. P. 5 & 42.3. 
Appellants, Farmers and Gonzalo Jiminez, complied with the August 14, 2002 order,
affirmatively indicating that their notices of appeal were timely filed, conferring
jurisdiction on this court.  However, no $125 appellate filing fee has been filed by
appellant, Mejia, within the 15 day extension granted by the August 14, 2002 order. 
Accordingly, appellants' "Joint Motion to Reverse and Remand for Entry of
Compromise Settlement Agreement and Notice of Dismissal with Prejudice" is
granted, and appellant, Mejia's, cross-appeal is dismissed for the reasons set forth in
the order dated August 14, 2002.  All other pending motions in this appeal are
overruled as moot.  
	We reverse the t rial court's judgment of November 20, 2001 and remand to
the trial court for entry of judgment in accordance with the parties' settlement
agreement.  The Clerk of this Court is directed to issue mandate 10 days after the date
of this opinion.  Tex. R. App. P. 18.1.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.